              Case 3:19-bk-04457-JAF        Doc 33     Filed 08/26/21     Page 1 of 1




                         UNITED STATES BANKRUTPCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

IN RE:                                                          Case no: 3:19-BK-04457-JAF

LOREN DAVID FREDERICKS                                          Chapter 13
                     Debtor
_________________________________


                           REPORT OF STANDING TRUSTEE

   COMES NOW Douglas W. Neway, Chapter 13 Standing Trustee, and hereby shows the

Court that:

      1. Pursuant to orders of dismissal, orders of conversion, and orders of distribution, total

receipts were disbursed for the above named estate. All disbursement checks have cleared the

trust account except payments to or intended for LOREN DAVID FREDERICKS, 2604 NE

34TH STREET, OCALA, FL 34479, Debtor .

      2. More than 90 days have elapsed since the distribution of the final payment. Pursuant to

11 U.S.C. Section 347, a check in the amount of $11,936.08, has been forwarded to the Clerk of

the Court, Jacksonville Division, 300 N Hogan St, Suite 3-150, Jacksonville, Florida 32202

along with a copy of this report. The claimant entitled thereto is as shown above.

     Respectfully submitted this 24th day of August, 2021.




                                                        /s/ Douglas W. Neway
                                                        ________________________________
                                                        Douglas W. Neway, Trustee
                                                        Post Office Box 4308
                                                        Jacksonville, Florida 32201
                                                        Phone: (904) 358-6465
                                                        Fax: (904) 634-0038
